IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00074-CR

JOE MARTINEZ,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-1416-C2


                          MEMORANDUM OPINION


      The grand jury indicted Joe Martinez for eight counts of indecency with a child

younger than fourteen years of age by contact. The State amended the indictment on two

occasions and the trial proceeded on eight counts of indecency with a child younger than

seventeen years of age.

      After a jury trial, the jury convicted Martinez on all eight counts of the indictment,

assessed punishment on each count at confinement for twenty years, and imposed a fine
of $5,000 on each count. The trial court sentenced Martinez accordingly and ordered that

the sentences in relation to counts II and III were to run consecutively; otherwise, the

sentences were to run concurrently. We reverse and render in part and affirm in part.

        Jane Doe (J.D.) is the individual named by the State as the person upon whom

Martinez committed the offenses alleged in the indictment. Jane Doe is a pseudonym.

        J.D. was born on August 8, 1989. She first met Martinez through a program called

Young Marines. Young Marines is a disciplinary program as well as a program for young

adults or children who want to join the military when they become adults. Martinez

started the Greater Waco Young Marines program in Waco.

        Disciplinary problems led J.D.’s older brother, Tony, to join the Young Marines.

J.D. joined the Young Marines when she was in the fourth grade and around ten years

old. J.D. joined, not because of disciplinary reasons, but because she wanted to do

something with her brother.

        Rebecca Martinez is J.D.’s mother. At some point, Rebecca met Martinez and later,

on December 31, 2001, they were married.         J.D. testified that Martinez made her

uncomfortable even before her mother married him. He “excessively complement[ed]

my body, my looks, my blond hair, hugging me differently than I had been hugged

before, holding me differently, rubbing my back differently.” J.D. told her mother that

Martinez made her uncomfortable, but her mother became angry with her and told her

that she was wrong, and that Martinez had done nothing wrong.


Martinez v. State                                                                  Page 2
        J.D. testified about an incident that took place about six months after Rebecca and

Martinez married; J.D. was twelve years old and in the sixth grade at the time. Martinez

began to scratch her back as he had done before. However, this time instead of scratching

J.D.’s back on the outside of her t-shirt, as he had always done, he put his hand under her

shirt. Martinez scratched back and forth from her bra line to the top of her basketball

shorts; J.D. had just begun to wear a bra. As he scratched J.D.’s back, Martinez put his

fingers under her bra strap and “went from side to side on my back and then he went to

the side.” J.D. further testified that “[w}here my side and my arm were meeting, it

stopped his hand from fully going around.” That incident is not one of the offenses

charged in this case.

        J.D. did not tell her mother about the incident. However, she did tell Tony. Tony

suggested that J.D. talk to Rebecca; she did. Martinez was present at the time of the

conversation.       Martinez and Rebecca told J.D. that she was just hormonal and

overreacting. Even after that conversation, Martinez continued to support J.D. in her

activities and in her academics; he referred to as his favorite.

        J.D. also testified that from the time that J.D. was twelve until she was fourteen,

Martinez continued to touch her “as far as rubs, scratches, tickles on my back over my

shirt or with my feet or my legs.”       However, J.D. said that Martinez did nothing

“inappropriate” to her during that time.




Martinez v. State                                                                    Page 3
        According to J.D., things changed in the fall of her freshman year when J.D. was

around fourteen. Martinez, as he had done many times before, began to rub J.D.’s feet

and her legs up to her knee. This time, though, something different happened. Instead

of stopping at J.D.’s knee, Martinez began to rub J.D.’s inner thigh and moved up her

thigh and, “[as] he would rub my thigh, every so often he might drag his fingers from the

front sides up my vagina and down and then go back to rubbing my leg.” J.D. could not

recall how many times that Martinez touched her vagina on this occasion, but she did

remember that it was several times, more than one but not over five.

        When asked how often Martinez touched her in this way, J.D. testified, “[n]ot

often. Two to three times a year for two to three years.” She clarified her answer: “I

would say two years,” around eight times.

        The inappropriate touching stopped when J.D. started driving; she stayed away

from Martinez. Also, J.D. began to put up barriers such as putting a pillow between her

legs, wrapping herself tightly in a blanket, and other things. Also, Rebecca laid down

several rules about what J.D. could do around Martinez including what clothing that she

could wear, leg rubs, and positioning when Martinez gave J.D. driving instructions.

Finally, J.D. moved out of the house when she was eighteen.

        Madison VanMeter and J.D. were friends. Madison recalled that at some point,

she, J.D. and J.D.’s sister, Brittany, had a conversation. As best we can tell from the record,

this conversation took place before the State became involved. Madison began discussing


Martinez v. State                                                                        Page 4
a personal matter that was pending in the District Attorney’s office; she had made an

outcry in which she asserted that she had been sexually abused by her stepfather.

Madison’s situation contained similar allegations to those of J.D. J.D. became very

emotional and began to cry when Madison discussed her own situation.

        During those conversations, J.D. telephoned her brother, Tony. After the phone

calls with Tony, J.D. contacted the Advocacy Center. The staff at the Advocacy Center

advised J.D. to confront Martinez in the hopes that he would admit to the abuse and

apologize. They would take another approach if he did not admit to and apologize for

the abuse.

        J.D., Tony, Rebecca, Brittany, and Martinez met at Martinez’ house.        J.D.

confronted Martinez. According to J.D., Martinez said, “If I knew the things that I had

done bothered you for this long, then I would have apologized sooner.” J.D. asked

Martinez if he knew that he had a problem. Martinez shook his head “yes” as he began

to cry. J.D. testified that she accepted the apology and had closure.

        On November 30, 2009, when J.D. was twenty years old, she gave birth to a

daughter. J.D. was afraid that Martinez might harm her daughter if he were around her;

J.D. decided to talk about what Martinez had done to her. She talked to her daughter’s

father, Daniel Weiss, and Daniel’s mother, Mary Weiss. Daniel and Mary both testified

that J.D. never told them that Martinez touched her vagina, just that Martinez had

touched her “inappropriately.”


Martinez v. State                                                                Page 5
        Later, J.D.’s sister, Brittany, gave birth to a daughter. Brittany and her daughter

lived with Martinez and Rebecca. J.D. felt that her niece needed to be protected and she

decided to contact the police.

        Apparently, before she contacted the police, both the Texas Department of Family

and Protective Services, Child Protection Services, and the Robinson Police Department

became involved. The agencies became involved in April 2014. Jarvis Lewis handled the

referral for CPS. Sergeant Michael Noel investigated the case for the Robinson Police

Department.

        Lewis testified that CPS received a referral based on an outcry that J.D. had made.

J.D. testified that she did not contact CPS. Lewis’s concern was for J.D.’s young niece

who was living in Martinez’s home. On April 11, 2014, Lewis interviewed Rebecca and

Brittany and put a safety plan into effect out of concern for the safety of Brittany’s

daughter. Under the safety plan, Brittany and her daughter were to move in with her

brother, Tony, and his wife.

        Lewis interviewed Martinez the next day. After the interview, Martinez agreed to

vacate the home so that Brittany and her young daughter could move back into the home.

        Later, Lewis interviewed J.D. and after the interview, he forwarded the case to law

enforcement.

        Michael Noel, then a sergeant with the Robinson Police Department Criminal

Investigation Division, received the referral in April 2014. Noel interviewed J.D., Tony,


Martinez v. State                                                                    Page 6
Madison, Rebecca, Mary Weiss, and Martinez. Over Martinez’s objection, Noel testified

that he noticed no inconsistencies or “red flags” in the statements made by J.D., Tony,

Weiss, or Madison when compared to other statements that they had made or when

compared to each other’s statements. To the contrary, Sergeant Noel felt that Rebecca

was neither forthcoming nor honest. It was clear to Sergeant Noel that Rebecca had a

negative opinion of J.D. Sergeant Noel also found inconsistencies in statements that

Martinez gave to him and those that Martinez gave to CPS.

        At the conclusion of his investigation, Sergeant Noel felt that he had enough

probable cause to arrest Martinez for indecency with a child by touching J.D.’s vagina;

the trial of this case ensued.

        In his first issue on appeal, Martinez asserts that the evidence is insufficient to

support “Counts 1 through 6 of the indictment, therefore this Court should vacate Counts

1 through 6.” He contends that “[t]he State failed to prove the elements of indecency with

a child because it did not admit evidence of any illegal conduct prior to the end of 2014.”1

        We take the essence of Martinez’s argument to be based upon J.D.’s testimony that

Martinez did nothing inappropriate to her between the back rubbing incident when she

was twelve years old and the first time that he rubbed her vagina when she was about

fourteen. Therefore, Martinez claims that because, according to J.D.’s testimony, there



1We believe that Martinez intended to refer to “the end of 2004” instead of 2014, because in the body of his
argument he maintains that “any counts that allegedly occurred prior to the end of August 2004 must be
vacated due to legally insufficient evidence.”

Martinez v. State                                                                                    Page 7
are no events to tie to the “on or about” dates alleged in the first six counts of the

indictment, the evidence is insufficient to support convictions on those counts.

        The State counters that the “on or about” language in the indictment permits them

to prove a date other than that alleged so long as the date is anterior to the indictment

and within the statute of limitations applicable to the offense. Therefore, claims the State,

the evidence is sufficient to support conviction on all eight counts of the indictment.

        We note that Martinez’s complaint is not one about notice, but, rather, is directed

at the sufficiency of the evidence.

          We review a challenge to the sufficiency of the evidence under the standard of

review set forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323 S.W.3d 893,

912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex. App.—Eastland

2010, pet. ref'd). Under the Jackson standard, we review all the evidence in the light most

favorable to the verdict and determine whether any rational trier of fact could have found

the essential elements of the offense beyond a reasonable doubt. Jackson, 443 U.S. at 319.

        In our review, we consider all evidence admitted at trial, including any evidence

that may have been improperly admitted. Winfrey v. State, 393 S.W.3d 763, 767 (Tex.

Crim. App. 2013). We defer to the factfinder's role as the sole judge of the witnesses'

credibility and the weight their testimony is to be afforded. Brooks, 323 S.W.3d at 899.

This standard accounts for the factfinder's duty to resolve conflicts in the testimony,

weigh the evidence, and draw reasonable inferences from basic to ultimate facts. Jackson,


Martinez v. State                                                                       Page 8
443 U.S. at 319; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). When the

record supports conflicting inferences, we presume that the factfinder resolved any

conflicts in favor of the verdict and defer to that determination. Jackson, 443 U.S. at 326;

Clayton, 235 S.W.3d at 778.

        We measure sufficiency of the evidence by the elements of the offense as defined

in a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim.

App. 1997). The hypothetically correct jury charge is one that “accurately sets out the

law, is authorized by the indictment, does not unnecessarily increase the State's burden

of proof or unnecessarily restrict the State's theories of liability, and adequately describes

the particular offense for which the defendant was tried.” Id.

        Absent circumstances not relevant here, it is not necessary for the State to allege a

specific date in an indictment. Sledge v. State, 953 S.W.2d 253, 255 (Tex. Crim. App. 1997).

The general proposition in cases that involve “on or about” dates in indictments is set

forth by the court in Sledge: “It is well settled that the ‘on or about’ language of an

indictment allows the State to prove a date other than the one alleged in the indictment

as long as the date is anterior to the presentment of the indictment and within the

statutory limitation period.” Id. at 256 (citing Thomas v. State, 753 S.W.2d 688, 693 (Tex.

Crim. App. 1988). The Sledge court also quoted the following from Thomas: “[w]here an

indictment alleges that some relevant event transpired ‘on or about’ a particular date, the

accused is put on notice to prepare for proof that the event happened at any time within


Martinez v. State                                                                       Page 9
the statutory period of limitations.” Sledge v. State, 953 S.W.2d at 256 (quoting Thomas v.

State, 753 S.W.2d at 693) (emphasis added).

        In Sledge, the State charged Sledge, in a two-count indictment, with the offenses of

aggravated sexual assault and indecency with a child. The State alleged that the offenses

occurred “on or about” August 31, 1988. The State used the date of August 31, 1988,

because that was the last time that the alleged victim and defendant had any contact.

However, at trial, the State proved that the alleged misconduct occurred in 1986 and 1987.

Against Sledge’s claim that the evidence was insufficient due to the conflicting date in

the indictment and the proof, the court held that the State could properly proceed on the

earlier dates and that the evidence was sufficient to support the conviction. Sledge v. State,

953 S.W.2d 253 (Tex. Crim. App. 1997).

        The court in Sledge disagreed with the appellant’s claim that the evidence was

insufficient. The court disagreed because “the dates of the offenses proven—1986 and

1987—are anterior to the presentation of the indictment . . . and are within the ten year

limitation period.” Sledge v. State, 953 S.W.2d at 256 (emphasis added).

        The defendant in Sanchez v. State, 400 S.W.3d 595 (Tex. Crim. App. 2013) solicited

sex online from an undercover agent who pretended to be “Molly,” a fifteen-year-old girl.

The solicitations began in a chat room in April 2004. The defendant repeatedly asked

“Molly” if she would have sex with him. These conversations took place off and on for

two years and focused on sex.


Martinez v. State                                                                      Page 10
        On January 24, 2006, “Molly” agreed to meet the defendant at her home and have

sex. Rather than meet “Molly,” the defendant met the undercover agent.

        On appeal, the court set out the general rule that we have set out above. The court

then wrote: “What that means in the instant case is that the State could have obtained a

conviction for any solicitations by appellant to ‘Molly’ that occurred on or before the date

in the indictment up to the statute of limitations cutoff date.” Sanchez v. State, 400 S.W.

3d at 600 (emphasis added). The court continued, “no conduct the State attempted to

prove occurred outside that time frame.” Id.

        The cases that we have discussed have a common denominator: the State proved

that a relevant event or occurrence transpired that was tied to the “on or about” date. The

case before us is different as to some of the counts in the indictment.

        Because of the nature of the record in this case, in order to provide a framework

from which we can determine the dates involved, it is necessary that we begin with the

time when, according to J.D., Martinez placed his fingers under J.D.’s bra strap. The

evidence shows that event occurred when J.D. was twelve years old and in the sixth

grade. Based upon J.D.’s date of birth, the testimony that J.D. was twelve years old and

in the sixth grade when Rebecca and Martinez were married in December 2001, and J.D.’s

testimony that the event took place about six months after Rebecca and Martinez married,

it appears that this event occurred in the summer 2002. As far as the record here reveals,

that incident did not give rise to any criminal charges.


Martinez v. State                                                                    Page 11
        J.D. testified, without contradiction, that nothing inappropriate happened after the

bra incident until the fall of her freshman year when she was “about” fourteen years old.

It was then that Martinez began to touch J.D.’s vagina through her underwear. As J.D.

testified, “leg rubs turned into inappropriate genital touching.”          He touched “me

inappropriately on my vagina.”

        In the fall of 2004, J.D. was “about” fourteen (she was fifteen in August 2004) and

was a freshman. Count VI of the indictment reflects that the date of the offense covered

by Count VI is August 1, 2004. That corresponds to the time that J.D. says that the abuse

happened—in the fall of her freshman year when she was “about” fourteen. J.D. testified

that Martinez touched her vagina two or three times a year for two years after that. Count

VII alleges a date of January 1, 2005. In Count VIII the State alleged a date of August 1,

2005. We have outlined the testimony as to specific events tied to those dates and those

dates satisfy the general rule in that they are anterior to the presentation of the indictment

and within any applicable limitations period.

        Earlier in this opinion, we acknowledged the general rule that “on or about”

language in an indictment allows proof that an event occurred anterior to the

presentment of the indictment and within the appropriate period of limitations.

Nevertheless, as we have noted, there must be some relevant event tied to that “on or

about” language.




Martinez v. State                                                                      Page 12
        The “on or about” dates alleged in Counts I through V of the indictment are,

respectively: January 1, 2002, August 1, 2002, January 1, 2003, August 1, 2003, and January

1, 2004. There is no evidence in this record to show that there is some relevant event tied

to the allegations in Counts I through V of the indictment. In fact, J.D. testified to the

contrary when she said that nothing inappropriate happened before the times alleged in

Count VI in the indictment.         Although J.D. testified that Martinez touched her

inappropriately on her vagina, she said that did not begin until she was “about” fourteen,

a freshman, and in the ninth grade. In effect, J.D. essentially and effectively denied the

existence of the allegations in the first five counts of the indictment in this case.

        Again, the State has relied on the general rule as to “on or about” language in

indictments. We agree with the State as to the allegations contained in Counts VI, VII,

and VIII. J.D. testified that after her freshman year, Martinez continued to touch her

inappropriately on her vagina for a period of at least two years thereafter. The dates of

the offenses proven in Counts VI, VII, and VIII are anterior to the presentment of the

indictment and within any limitations period.

        Martinez also contends that there is no evidence of any prohibited sexual contact.

He argues that the witnesses all testified about “inappropriate” touching, not contact

with J.D.’s breast, anus, or vagina. Dr. William Lee Carter, a psychologist, testified that

a person might use different statements depending on who that person is talking to.

“Inappropriate touching” can have a very broad meaning. Dr. Carter testified that the


Martinez v. State                                                                       Page 13
question to ask is “is she talking about the same matter to all those different parties.” We

believe that J.D. explained what she meant by inappropriate touching. As J.D. testified,

“leg rubs turned into inappropriate genital touching.” She further testified that Martinez

touched “me inappropriately on my vagina.” J.D. was very explicit about what she meant

by inappropriate touching.

        We hold that the evidence is insufficient to support the convictions on Counts, I,

II, III, IV, and V. We, therefore, sustain Martinez’s first issue on appeal as it relates to

those counts and enter a judgment of acquittal. We overrule Appellant’s first issue on

appeal as it relates to Counts VI, VII, and VIII and hold that the evidence is sufficient to

support convictions on those counts.

        In his second issue on appeal, Martinez asserts that the trial court abused its

discretion when it allowed Sergeant Noel to testify, over objection, about any “red flags”

or inconsistencies that he noticed during the interviews that he conducted in this case.

Investigator Noel testified in detail about his training and ability in the field of deception

detection. He noticed no “red flags” or inconsistencies in the things told him by those

whom he interviewed except for Rebecca and Martinez.

        We review a trial court's decision to admit evidence under an abuse of discretion

standard. Wall v. State, 184 S.W.3d 730, 743 (Tex. Crim. App. 2006); Walker v. State, 406

S.W.3d 590, 593 (Tex. App.—Eastland 2013, pet. ref'd). A court abuses its discretion if its

decision lies outside the zone of reasonable disagreement. Cantu v. State, 842 S.W.2d 667,


Martinez v. State                                                                      Page 14
682 (Tex. Crim. App. 1992). We disregard nonconstitutional errors that do not affect

substantial rights. TEX. R. APP. P. 44.2(b). A substantial right is affected when the error

has a substantial effect or influence on the jury's verdict. Casey v. State, 215 S.W.3d 870,

885 (Tex. Crim. App. 2007). However, we will not reverse a conviction for the erroneous

admission of evidence if, after we have reviewed the whole record, we have fair

assurance that the error did not influence the jury, or had but a slight effect upon it. Cobb

v. State, 85 S.W.3d 258, 272 (Tex. Crim. App. 2002).

        Even if we were to hold that the trial court abused its discretion when it admitted

Sergeant Noel’s testimony, which we do not, we would not reverse on that ground.

Except for Martinez, each of the people about whom Sergeant Noel spoke also testified

before the jury. The jurors had the opportunity to hear and observe each of the witnesses

as they testified. J.D.’s detailed account of the events remained consistent throughout the

years. Although J.D. often used the term “inappropriately touched” in her various

outcries, at trial she explained that term as “inappropriate genital touching” and

“inappropriately touched my vagina.”

        Insofar as Martinez is concerned, the jury saw and heard a recording of Sergeant

Noel’s interview with Martinez; the jury could draw its own conclusions as to Martinez’s

credibility.

        Because the jurors heard and saw the witnesses testify in open court, and because

the jurors saw Martinez’s interview with Sergeant Noel, those jurors could form their


Martinez v. State                                                                     Page 15
own judgment as to the credibility of the witnesses and the weight to be given to their

testimony.

        We hold that even if the trial court erred when it allowed Sergeant Noel’s

testimony, as Martinez claims, we are convinced that the error did not have a substantial

effect or influence upon the jury’s verdict. We overrule Martinez’s second issue on

appeal.

        The jury charge is the subject of Martinez’s third issue on appeal. In its charge to

the jury, the trial court instructed the jury that: “‘Pseudonym’ means a set of initials or a

fictitious name chosen by a victim to designate the victim in all public files and records

concerning the offense, including police summary reports, press releases, and records of

judicial proceedings.”

        In the application paragraph relative to each of the eight counts in the indictment

the trial court asked, in part, whether Martinez “engage[d] in sexual contact with Jane

Doe, a pseudonym, by touching the genitals of Jane Doe, a pseudonym. . .” Martinez

argues that such language is tantamount to the trial court’s repeatedly referring to J.D. as

a victim when that was a contested issue in the case.

        When this case went to trial, article 57.01 of the Texas Code of Criminal Procedure

defined “pseudonym” as meaning “a set of initials or a fictitious name chosen by a victim

to designate the victim in all public files and records concerning the offense, including

police summary reports, press releases, and records of judicial proceedings.” TEX. CODE


Martinez v. State                                                                     Page 16
CRIM. PROC. 57.01(2); repealed by Acts 2019, 86th Leg., ch. 469 (H.B. 4173) §3.01(2), eff.

Jan. 2, 2021. The trial court’s instruction tracked that statutory provision.

        In Martinez, the Texas Court of Criminal Appeals wrote: “Following the law as it

is set out by the Texas Legislature will not be deemed error on the part of a trial judge.”

Martinez v. State, 924 S.W.2d 693, 699 (Tex. Crim. App. 1996) (citing Riddle v. State, 888

S.W.2d 1, 8 (Tex. Crim. App. 1994) (a jury charge that tracks the language of a particular

statute is a proper charge on the statutory issue).

        Martinez relies on Talkington v. State, 682 S.W.2d 674, 675 (Tex. App.—Eastland

1984, pet. ref’d). In Talkington, the issue was whether the sexual encounter, which

admittedly occurred, was consensual. Nevertheless, in its jury charge, the trial court

referred to the complainant several times as the “victim.” There was no issue as to the

use of the term “pseudonym” in Talkington because that term was not used in the jury

charge in that case.

        Because the trial court followed the law as set out by the legislature, it did not err.

We overrule Martinez’s third issue on appeal.

        In his fourth issue on appeal, Martinez complains that statutory provisions

regarding the admissibility of unadjudicated offenses during the punishment phase of a

criminal case are unconstitutional.

        During the punishment phase of the trial, the trial court admitted evidence of an

unadjudicated offense as related in an outcry made by Brittany’s two-and one-half year-


Martinez v. State                                                                       Page 17
old daughter. She had made an outcry wherein she said that her Poppop tickled her on

her “hiney.” “Hiney” was the word that she used to describe her vagina; “Poppop” is

Joe Martinez.

        The Texas Code of Criminal Procedure Art. 37.07(3)(a) provides that, at the

punishment stage of trial:

                …[e]vidence may be offered by the state and the defendant as
                to any matter the court deems relevant to sentencing,
                including but not limited to the prior criminal record of the
                defendant,…and, notwithstanding Rules 404 and 405, Texas
                Rules of Evidence, any other evidence of an extraneous crime
                or bad act that is shown beyond a reasonable doubt by
                evidence to have been committed by the defendant or for
                which he could be held criminally responsible, regardless of
                whether he has previously been charged with or finally
                convicted of the crime or act…

TEX. CODE CRIM. P. ART. 37.07(3)(a)(1) (West 2019).

        Martinez urges us to hold that article 37.07 of the Texas Code of Criminal

Procedure is unconstitutional in that it violates his right to due process. Martinez lays

out three reasons for his claim that the statute is unconstitutional and deprives either him

or defendants in general of due process rights: (1) it deprives defendants of their

constitutional right to an indictment; (2) defendants are not afforded the same evidentiary

rights at the punishment phase that they are afforded at the trial on guilt/innocence; and,

(3) the standard for determining guilt of unadjudicated offenses is relaxed during the

punishment phase.



Martinez v. State                                                                    Page 18
        Article 37.071 of the Texas Code of Criminal Procedure, applicable to capital cases,

contains similar unadjudicated offense provisions as those found in article 37.07. TEX.

CODE CRIM. P. ART. 37.071(2)(a)(1) (West 2019).

         The appellant in Banda, a capital case, claimed that the “introduction of

unadjudicated extraneous offenses at the punishment phase, violates his rights to due

process, equal protection, and a reliable sentencing process.” The court noted that it had

“repeatedly held that unadjudicated offenses may be introduced during capital

sentencing.” Banda v. State, 890 S.W.2d 42, 62 (Tex. Crim. App. 1994). In view of the

court’s holding in Banda, we are not inclined to hold otherwise as to article 37.07. (See also

Parker v. State, 51 S.W.3d 719 (Tex. App. —Texarkana 2001, no pet.) (“Furthermore, Article

37.07, as enacted by the Legislature, allows each individual sentencing court to dictate

what evidence may be presented at the punishment phase of a trial. Any matter the court

deems relevant to sentencing is admissible.” Id. at 726). We overrule Martinez’s fourth

issue on appeal.

        We enter a judgment of acquittal as to Count I, Count II, Count III, Count IV, and

Count V of the indictment. Otherwise, we affirm the judgment of the trial court.




                                                  JIM R. WRIGHT
                                                  Senior Chief Justice




Martinez v. State                                                                      Page 19
Before Chief Justice Gray,
       Justice Smith, and
       Justice Wright2
Reversed and rendered in part and affirmed in part
Opinion delivered and filed April 27, 2022
Do not publish
[CR25]




2
  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.



Martinez v. State                                                                                 Page 20